Citation Nr: 1731337	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-49 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a temporary total evaluation due to surgery requiring convalescence for the service-connected right hand trigger finger disability (long finger and ringer finger).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The issue involving the temporary total rating was merged into the appeal for the diabetic retinopathy.  

The Veteran testified before the undersigned at a Board hearing held via teleconferencing technology in April 2017.  The transcript is of record.


FINDING OF FACT

The Veteran's surgery was treatment for his service-connected right trigger finger disability (long finger and ringer finger) and required convalescence of at least one month following the surgery.



CONCLUSION OF LAW

The criteria for a temporary total convalescent rating due to surgery for the service-connected right hand trigger finger disability (long finger and ringer finger) are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran avers that he is entitled to a temporary total rating based on convalescence for surgery performed on his service-connected right hand trigger finger (long finger and ringer finger) in June 2011.  The evidence documents that such surgery took place on June 24, 2011.

He testified at his Board hearing that due to his surgery, which involved more than one finger, his entire right hand was immobilized.  The Veteran confirmed that he was out of work for approximately 7 weeks.  In support of his statement, he submitted a doctor's note from Dr. R.C., the surgeon who performed the operation on his right long finger and right ring finger, who confirmed that the length of time to recover from the surgery was approximately 6 weeks associated with absence from work.  See July 2013 Dr. R.C. Letter.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

A total disability rating (100 percent) will also be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. §§ 4.30 (a)(1), (2) , or (3), effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

Under 38 C.F.R. § 4.30(a), total ratings will be assigned if treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.

First, pursuant to § 4.29, the Veteran does not assert, nor does the evidence suggest, that he was undergoing hospital treatment during the time period at issue.  Thus, a rating cannot be assigned under § 4.29.  However, a temporary total rating for convalescence is warranted under 38 C.F.R. § 4.30(a)(1), as the Veteran underwent approximately 6 weeks of convalescence following his right hand surgery.

The United States Court of Appeals for Veterans Claims (Court) has accepted the definition of convalescence as used in 38 C.F.R. § 4.30 as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994) and Webster's Medical Desk Dictionary 606 (1986)).  

Dr. R.C. confirmed the Veteran's credible statements that the Veteran underwent surgery in 2011 on his right long finger and right ring finger and that he was recovering for approximately 6 weeks following the surgery, associated with absence from work.  Thus, based on the evidence demonstrating at least one month of convalescence, the Board finds that the Veteran has shown that he qualified for a temporary total rating for this period under 38 C.F.R. § 4.30(a)(1).


ORDER

A temporary total evaluation due to surgery for the service-connected right hand trigger finger (long finger and ringer finger) disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


